        Case 1:20-cr-00281-KPF Document 38 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                   -v.-                              20 Cr. 281 (KPF)

SOULEYMANE BALDE,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

       The motion hearing scheduled for August 5, 2020 is hereby

ADJOURNED to August 19, 2020, at 12:00 p.m. The hearing will be held

telephonically. The dial-in information is as follows: At 12:00 p.m. on August

19, 2020, the parties shall call (888) 363-4749 and enter access code 5123533.

Please note, the conference will not be available prior to 12:00 p.m.

      SO ORDERED.

Dated: August 4, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
